 1   Ashley Keller (pro hac vice)
       ack@kellerlenkner.com
 2   Travis Lenkner (pro hac vice)
       tdl@kellerlenkner.com
 3   Marquel Reddish (pro hac vice)
       mpr@kellerlenkner.com
 4   KELLER LENKNER LLC
     150 N. Riverside Plaza, Suite 4270
 5   Chicago, Illinois 60606
     (312) 741-5220
 6
     Warren Postman (pro hac vice)
 7     wdp@kellerlenkner.com
     KELLER LENKNER LLC
 8   1300 I Street, N.W., Suite 400E
     Washington, D.C. 20005
 9   (202) 749-8334

10   Keith A. Custis (#218818)
       kcustis@custislawpc.com
11   CUSTIS LAW, P.C.
     1875 Century Park East, Suite 700
12   Los Angeles, California 90067
     (213) 863-4276
13
     Attorneys for Petitioners
14

15                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
16
                                    OAKLAND DIVISION
17
                                           )
18   JAMAL ADAMS, et al.,                  )   Case No. 4:19-cv-03042-SBA
                                           )
19                                         )
                     Petitioners,          )   [PROPOSED] ORDER DENYING
20                                         )   POSTMATES INC.’S MOTION TO
             vs.                           )   STAY ORDER GRANTING IN PART
21                                         )   AND DENYING IN PART CROSS-
     POSTMATES INC.,                       )   MOTIONS PENDING APPEAL
22                                         )
                                           )
23                   Respondent.           )   Hearing:
                                           )   Judge: Hon. Saundra B. Armstrong
24                                         )   Date:    February 12, 2020
                                           )   Time: 2:00 p.m.
25                                         )
                                           )
26                                         )

27

28
       [PROPOSED] ORDER DENYING POSTMATES INC.’S MOTION TO STAY ORDER
      GRANTING IN PART AND DENYING IN PART CROSS-MOTIONS PENDING APPEAL
                            CASE NO. 4:19-cv-03042-SBA
 1          Postmates Inc. moved this Court for an order completely or temporarily staying this Court’s

 2   Order to arbitrate (Dkt. 253) pending Postmates’s appeal of the Order. The Court, having

 3   considered the motion and supporting papers, any opposition, reply, or other submissions of the

 4   parties, counsel’s arguments, and any other material properly before the Court concludes that

 5   Postmates has failed to show that a complete stay pending appeal is warranted because none of the

 6   Nken factors tip in its favor. See Nken v. Holder, 556 U.S. 418, 434 (2009). The Court further

 7   finds that a temporary stay of its Order is not warranted under these circumstances. See Kadant

 8   Johnson Inc. v. D’Amico, No. 3:12-MC-00126-SI, 2012 WL 2019648, at *4 (D. Or. June 5, 2012);

 9   see also Gillette v. Uber Techs., No. C-14-5241 EMC, 2015 WL 4481706, at *7 (N.D. Cal. July

10   22, 2015). Accordingly, and for good cause shown, this Court hereby DENIES Postmates’s

11   motion for a stay pending its appeal.

12

13          IT IS SO ORDERED.

14

15          Dated:
                                                         Hon. Saundra B. Armstrong
16                                                       United States District Judge
17

18

19
20

21

22
23

24

25

26
27

28

       [PROPOSED] ORDER DENYING POSTMATES INC.’S MOTION TO STAY ORDER
      GRANTING IN PART AND DENYING IN PART CROSS-MOTIONS PENDING APPEAL
                            CASE NO. 4:19-cv-03042-SBA
